Citation Nr: 0910844	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-35 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right ankle 
disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the right knee.

4. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the left knee.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

H. E. Costas, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1996 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in February 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. A chronic right ankle disability was not affirmatively 
shown to have been present in service, and the current ankle 
disability is unrelated to an injury, disease, or event of 
service origin.

2. Tinnitus was not affirmatively shown to have been present 
in service, and tinnitus is unrelated to an injury, disease, 
or event of service origin.

3. Degenerative joint disease of the right knee by X-ray is 
manifested by pain, flexion to 135 degrees without limitation 
of extension, subluxation or ligament instability, or 
additional functional loss due to pain, weakness, excess 
fatigability, lack of endurance, incoordination, or atrophy 
to include on repetitive movement.

4.  Degenerative joint disease of the left knee by X-ray is 
manifested by pain, flexion to 135 degrees without limitation 
of extension, subluxation or ligament instability, or 
additional functional loss due to pain, weakness, excess 
fatigability, lack of endurance, incoordination, or atrophy 
to include on repetitive movement.




CONCLUSIONS OF LAW

1. A right ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 
(2008).

3. The criteria for an initial rating higher than 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2008).

4. The criteria for an initial rating higher than 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-and post- adjudication VCAA notice by 
letters, dated in October 2004 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
underlying claims of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.

The Veteran was notified that VA would obtain service 
records, VA records and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in January 2008.  Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

On the claims for initial disability ratings, where, as here, 
service connection has been granted and the initial ratings 
have been assigned, the claims of service connection have 
been more than substantiated, the claims have been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claims of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disabilities, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has afforded the Veteran VA 
examinations.

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Claims of Service Connection 

Right Ankle

The service treatment records show that in December 1998 
Veteran twisted his right ankle while playing basketball.  
The pertinent findings were swelling and tenderness.  X-rays 
revealed soft tissue swelling, but no obvious fracture or 
evidence of recent dislocation.  The Veteran was provided 
with a short leg splint and he was to walk with the aid of 
crutches.  The diagnosed was right ankle sprain. The 
remainder of the service treatment records, including the 
report of medical assessment on separation examination, 
contained no finding or diagnosis of a right ankle 
abnormality. 

While on active duty, the Veteran was examined in November 
2004 for the purpose of filing a VA claim for compensation.  
The Veteran complained of constant, dull pain in the right 
ankle without functional impairment.  Examination of the 
ankle was normal.  X-rays of the right ankle were negative.  
The examiner reported that there was no diagnosis because 
there was no pathology.  

After service, private medical records show that in August 
2005 the Veteran was seen in an emergency room for right 
ankle pain and swelling, resulting from a fall. The Veteran 
stated that while rollerblading he fell and he heard a snap 
and pop.  X-rays revealed an avulsion fracture, probably 
acute.  The impression was ankle sprain. 

Analysis 

On the basis of the service treatment records a chronic or 
permanent right ankle disability was not affirmatively shown 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
The service treatment records do show that the Veteran 
suffered a right ankle sprain in 1998 and X-rays were 
negative, but there was no subsequent finding of a right 
ankle pathology, including by X-ray, on examination in 
November 2004 prior to separation from service. 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
chronic right ankle disability and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, in August 2005, the Veteran fell while 
rollerblading and X-rays revealed an avulsion fracture, which 
was not previously seen on X-rays in 1998 or in 2004 during 
service.  The intercurrent injury in August 2005 interrupts 
continuity of symptomatology and is persuasive evidence 
against continuity of symptomatology. 38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  For 
this reason, the preponderance of the evidence is against the 
claim of service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to declare that he experiences right 
ankle pain, where as here the determination involves a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence that 
his right ankle pain is related to the right ankle sprain in 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).



As the Board may consider only competent medical evidence to 
support its finding on a question of a medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), and 
as there is no competent medical evidence that the Veteran 
has a right ankle disability attributable to the right ankle 
sprain during service, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Tinnitus

The service treatment records show that the Veteran had 
routine, occupational exposure to noise levels of greater 
than 85 decibels as an avionics technician and instructor, 
and he was enrolled in a Hearing Conservation Program.  
Throughout his period of service, audiograms revealed decibel 
thresholds to be within normal limits, that is, thresholds 
from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  In October 2004, on the Report of Medical 
Assessment, the Veteran indicated that he intended to seek VA 
disability compensation for tinnitus.  

In the substantive appeal, the Veteran argued that service 
connection for tinnitus was warranted because he continued to 
experience ringing in the ears since his discharge from 
service.

On VA examination in December 2005, the Veteran provided a 
seven month history of constant tinnitus, that is, dating six 
months after service.  The Veteran stated that during service 
he was exposed to the noise from jet aircraft, power carts, 
and heavy equipment due to his assignment as an avionics 
technician and that he used ear protection.  He denied any 
significant non-military noise exposure.  The examiner noted 
that an audiogram showed normal audiometric thresholds and 
that speech reception and word recognition were perfect.  The 
examiner reported that the etiology of the Veteran's current 
tinnitus was uncertain, but based on the available evidence, 
it was less likely than not that the Veteran's current 
tinnitus was related to military service.  



Analysis 

Although the Veteran indicated during service that he was 
seeking VA disability compensation for tinnitus, chronic or 
permanent tinnitus was not affirmatively shown to be present 
by finding or history or diagnosis.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a). 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
chronic tinnitus and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim.

After service, in December 2005, the Veteran provided a seven 
month history of constant tinnitus, that is, dating six 
months after service.  The Veteran stated that during service 
he was exposed to the noise from jet aircraft, power carts, 
and heavy equipment due to his assignment as an avionics 
technician and that he used ear protection.  He denied any 
significant non-military noise exposure. 

As constant tinnitus can not be traced to service, the gap in 
continuity interrupts continuity of symptomatology and is 
persuasive evidence against continuity of symptomatology. 38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  For this reason, the preponderance of the 
evidence is against the claim of service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), tinnitus is a 
condition under case law where lay observation has been found 
to be competent to establish the presence of the disability. 
Charles v. Principi, 16 Vet. App. 370 (2002) (On the question 
of whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent).

And although the Veteran is competent to declare that he has 
tinnitus, where, as here, the determinative issue involves a 
question of a medical nexus or medical causation, where a lay 
assertion of medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion. 38 C.F.R. § 3.159.

On the question of a medical nexus or causation opinion, the 
VA examiner expressed the opinion that based on the available 
evidence it was less likely than not that the Veteran's 
current tinnitus was related to military service.  There is 
no other medical opinion of record, addressing medical 
causation.

As the only competent evidence of a medical nexus or medical 
causation is unfavorable to the claim, and as the Board may 
consider only independent medical evidence to support its 
finding on the question of a medical nexus or medical 
causation, where a lay assertion of medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b). 

Claims for Increase for Degenerative Joint Disease of the 
Right and Left Knees

Rating Policy 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's knee disabilities are each currently rated as 
10 percent disabling under Diagnostic Codes 5010.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma, which is substantiated by X-ray findings, is rated as 
degenerative arthritis.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling.

Another potential Diagnostic Code is Diagnostic Code 5257.  
Under Diagnostic Code 5257, the criteria for a 10 percent are 
either slight recurrent subluxation or slight instability.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered.  38 
C.F.R. § 4.59.

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

Factual Background

On examination in November 2004, the Veteran's posture and 
gait were within normal limits.  The Veteran did not require 
any assistive devices for walking and physical examination of 
the feet did not reveal any abnormal weight bearing.  Range 
of motion of the knees was from zero to 140 degrees.  Range 
of motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  The Drawer's 
and McMurray's testing was negative, bilaterally.  X-rays 
showed degenerative arthritic changes in both knees.  

On VA examination in December 2005, the Veteran complained of 
knee pain, which increases with activity, such as standing or 
driving for one hour, walking one-half mile, climbing stairs, 
or lifting more than 40 pounds.  He denied instability.  On 
physical examination, range of motion in both knees was from 
zero to 135 degrees with no pain.  

In the right knee, there was minimal tenderness of the 
infrapatellar tendon and there was slight crepitus with 
flexion.  There was no evidence of pain on motion, fluid, or 
laxity in the right knee.  The Lachman's and McMurray's 
testing was negative.  In the left knee, there was tenderness 
of the infrapatellar tendon.  There was no evidence of pain 
on motion, fluid, crepitus, or laxity.  Neither knee 
exhibited any additional limitation of motion due to flare-
ups, additional limitation of motion with repetitive use, 
instability, weakness, incoordiantion, or fatigability.  The 
examiner reported that the knee disabilities did not affect 
the Veteran's employment or his activities of daily living.

Analysis 

As for limitation of motion, on VA examination in December 
2005, flexion was at worst limited to 135 degrees, 
bilaterally.  As the criterion for a 20 percent rating for 
flexion limited to 30 degrees is not shown in either knee, a 
rating higher than 10 percent rating for limitation of 
flexion is not warranted, considering functional loss due to 
pain and painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59.

As for limitation of extension of the right and left knees, 
neither of the aforementioned VA examination reports, dated 
in November 2004 and in December 2005, have noted any 
limitation of extension.  As the criterion for a 10 percent 
rating for extension limited to 10 degrees is not shown in 
either knee, a separate 10 percent rating for limitation of 
extension is not warranted, considering functional loss due 
to pain and painful movement. 38 C.F.R. §§ 4.40, 4.45, 4.59.

Additionally, a separate rating based on instability under 
Diagnostic Code 5257 is not warranted as there is no 
objective evidence of either slight recurrent subluxation or 
slight instability in either of the Veteran's.  The 
aforementioned VA examination reports have indicated that the 
McMurray's, Drawer's, and Lachman's testing for instability 
were negative and neither examination identified any 
ligamentous instability.





For these reasons, the preponderance of the evidence is 
against the claims for an initial disability rating higher 
than 10 percent for degenerative joint disease of the right 
knee and an initial disability rating higher than 10 percent 
for degenerative joint disease of the left knee.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for tinnitus is denied.

An initial rating higher than 10 percent for degenerative 
joint disease of the right knee is denied.

An initial rating higher than 10 percent for degenerative 
joint disease of the left knee is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


